FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                COA Case No. 12-14-00027-CR
DORSETT, WILLIAM GRANT Tr. Ct. No. B-19,825                             PD-0514-15
On this day, this Court has granted the Appellant's motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Wednesday, July 29, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *